COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00230-CV


REGINALD DALE PETERS                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                     APPELLEE


                                     ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Reginald Dale Peters attempts to appeal the trial court’s denial

of his ―Motion for Trial Records Due Process-Equal Protection Requisition Under

Texas Open Records Act,‖ which we construe as an attempt to obtain a free

record in connection with his pursuit of post-conviction habeas corpus relief. On

July 19, 2011, we notified Peters of our concern that this court lacks jurisdiction

over this appeal, and we informed him that unless he or any party desiring to

      1
       See Tex. R. App. P. 47.4.
continue the appeal files with the court, on or before July 29, 2011, a response

showing grounds for continuing the appeal, the appeal would be dismissed for

want of jurisdiction. See Tex. R. App. P. 44.3. We received a response, but it

does not show grounds for continuing the appeal. See In re Handy, No. 01-00-

01059-CV, 2000 WL 1511711, at *1 (Tex. App.—Houston [1st Dist.] Oct. 12,

2000, orig. proceeding) (not designated for publication) (stating that indigent

criminal defendant is not entitled to free clerk’s record or reporter’s record once

he has exhausted his state appeals absent some compelling, recognized reason

nor is he entitled to one under the Texas Public Information Act); see also In re

Carothers, No. 09-03-00558-CV, 2004 WL 100547, at *1 (Tex. App.—Beaumont

Jan. 22, 2004, orig. proceeding) (mem. op.) (same). Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Self v. State, 122
S.W.3d 294, 294–95 (Tex. App.—Eastland 2003, no pet.) (dismissing appeal for

want of jurisdiction where trial court denied appellant’s request for free copy of

trial court’s records to prosecute post-conviction writ of habeas corpus). We

deny Peters’s motion for suspension of rules of appellate procedure 9.3 and 5 as

moot.


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: August 18, 2011




                                        2